       Case 2:20-cv-00078-SMJ      ECF No. 16    filed 07/22/20   PageID.121 Page 1 of 2


                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON
1
                                                                        Jul 22, 2020
2                                                                          SEAN F. MCAVOY, CLERK



3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     KIMBER DOUGLAS and BRENT                     No. 2:20-cv-00078-SMJ
5    BABB, on their own behalves and as
     guardians for K.B. and B.B., their           ORDER ADOPTING
6    minor children,                              PROTECTIVE ORDER

7                               Plaintiffs,

8                 v.

9    WASHINGTON STATE
     DEPARTMENT OF SOCIAL AND
10   HEALTH SERVICES,

11                              Defendants.

12         Before the Court, without oral argument, is Plaintiffs’ Motion for

13   Appointment of Guardian Ad Litem, ECF No. 15. Consistent with Local Civil

14   Rule 17(c)(3), Plaintiffs seek appointment of a guardian ad litem to represent the

15   interests of their minor children, K.B. and B.B., in this matter. Id. at 1–2. Plaintiffs

16   have identified three attorneys admitted to practice before this Court willing to serve

17   as guardian ad litem. Id. at 2–3.

18         Having reviewed Plaintiff’s motion and the file in this matter, the Court is

19   fully informed. The Court finds K.B. and B.B. are minor children for whom

20   appointment of a guardian ad litem is appropriate. See id. at 1. Having reviewed the



     ORDER ADOPTING PROTECTIVE ORDER – 1
       Case 2:20-cv-00078-SMJ      ECF No. 16    filed 07/22/20   PageID.122 Page 2 of 2




1    qualifications of the three attorneys willing to serve as guardian ad litem in this

2    matter, the Court appoints attorney Mark Harris, of Maxey Law Office, PLLC, to

3    serve in that role.

4           Accordingly, IT IS HEREBY ORDERED:

5           1.     Plaintiffs’ Motion for Appointment of Guardian Ad Litem, ECF

6                  No. 15, is GRANTED.

7           2.     Attorney Mark Harris, of Maxey Law Office, PLLC, is APPOINTED

8                  as guardian ad litem for minor Plaintiffs K.B. and B.B. and shall have

9                  the authority to evaluate the matters on their behalf.

10          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

11   provide copies to all counsel.

12          DATED this 22nd day of July 2020.

13
                           _________________________
14                         SALVADOR MENDOZA, JR.
                           United States District Judge
15

16

17

18

19

20



     ORDER ADOPTING PROTECTIVE ORDER – 2
